COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       In the Interest of A.F. aka A.N.F. v. Department of Family and
                           Protective Services

Appellate case number:     01-20-00722-CV

Trial court case number: 2018-05250J

Trial court:               313th District Court of Harris County

         This case is a priority, accelerated appeal of a decree terminating the appellant’s parental
rights to his child, A.F. See TEX. R. JUD. ADMIN. 6.2(a), reprinted in TEX. GOV’T CODE, tit. 2,
subtit. F—Appendix (appeal from suit terminating the parent-child relationship filed by
governmental agency must be disposed by court of appeals within 180 days of the filing of notice
of appeal). The notice of appeal was prematurely filed in this case on October 15, 2020, before
the trial court signed the final judgment on December 4, 2020. Under Rule 6.2(a), the deadline
for this Court’s disposition of this appeal is June 2, 2021.
       Appellant is indigent, and he is represented by appointed counsel, Angela Ellis. See TEX.
FAM. CODE § 107.013(a)(1) (statutory right of indigent parent to appointed counsel in suit filed
by governmental entity seeking termination of the parent-child relationship); id. § 107.016(2)
(indigent parent’s right to counsel continues through exhaustion of appeals).
       On March 16, 2021, after having granted three extensions of time to file the brief, we
abated this appeal and ordered the trial court to hold a hearing regarding Ms. Ellis’s ability to
continue with this representation. On March 25, 2021, Ms. Ellis filed a brief on behalf of the
appellant. The same day, the trial court held the hearing and determined that the issues were
moot because the brief had been filed.
        On April 6, 2021, we notified the parties that the appellant’s brief included an unredacted
appendix, which fails to protect the minor’s identity as required by Texas Rule of Appellate
Procedure 9.8, and the brief did not comply with appellate briefing rules. E.g., TEX. R. APP. P.
38.1(i). We ordered the appellant to file an amended brief by April 12, 2021.
         On April 13, 2021, appellant filed a motion for extension of time to file the amended
brief, seeking an extension until April 14, 2021. We granted the extension of time requested. The
appellant has not filed an amended appellant’s brief.
        Accordingly, we abate this appeal, and we order the trial court to take the following
actions:
       (1)     The trial court will hold a show cause hearing on the record within 10 days
               of the date of this order to determine whether an amended appellant’s brief
               that complies with Rules 9.8 and 38.1 of the Texas Rules of Appellate
               Procedure has been filed.
       (2)     If the trial court determines that no compliant amended appellant’s brief
               has been filed, the court shall appoint new appellate counsel for the father,
               unless Ms. Ellis can show good cause for continuing her representation
               and can demonstrate that her continued representation of the father will
               not prejudice his legal rights in light of the accelerated disposition
               timeframe for this case.
       (3)     The trial court will enter any necessary orders and issue findings of fact
               and conclusions of law within 3 days of the date of the show cause
               hearing.
       In addition, we order the court reporter and the trial court clerk to take the following
action within 5 days from the date of the show cause hearing:
       (1)     The court reporter will file with this court a supplemental reporter’s record
               of the show cause hearing.
       (2)     The trial court clerk will file a supplemental clerk’s record including the
               trial court’s findings of fact and conclusions of law and any orders issued
               since the date of this order.
       The appeal will be reinstated on this Court’s active docket when the supplemental clerk’s
record and the supplemental reporter’s record are filed in this Court. The Court will also consider
an appropriate motion to reinstate the appeal filed by either party, or the Court may reinstate the
appeal on its own motion.

       It is so ORDERED.

Judge’s signature: ____/s/ Peter Kelly_______
                    Acting individually  Acting for the Court


Date: ___May 6, 2021______